Citation Nr: 1541078	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1986 to March 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Initially, the Board notes that a May 2013 statement of the case addressed a claim of entitlement to service connection for numbness and tingling of the right lower extremity; however, the Veteran limited his appeal to the issue of service connection for tinnitus in his June 2013 substantive appeal.  He did not perfect an appeal as to the right lower extremity disorder.  Therefore, the service connection claim for numbness and tingling of the right lower extremity is no longer in appellate status, and no further consideration is necessary.

The Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in May 2015.  The Veteran and his representative were sent a copy of the June 2015 opinion and given 60 days to submit further evidence or argument.  In September 2015, the Veteran's representative submitted an appellate brief.  See 38 C.F.R. §§ 20.901, 20.903 (2015).  

In addition to the paper claims file, there are associated Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  With the exception of a January 2015 brief from the Veteran's representative contained in VBMS, a review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.





FINDING OF FACT

The Veteran has not been shown to have tinnitus that manifested in service or that is otherwise related to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notification letter in April 2011, prior to the initial decision on the claim in December 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the Veteran.

Moreover, the content of the April 2011 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, are in the claims file and were reviewed by both the RO and the Board in connection with the claim. 

The Veteran was also afforded a VA examination in November 2011, and the Board obtained a VHA advisory medical opinion in 2015.  The Veteran and his representative were provided with a copy of the opinion and an opportunity to submit further evidence or argument.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these medical opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, the Veteran's reported medical history, and a review of medical literature.  The examiners also explained the significance of the lack of hearing loss in making this determination and provided a clear rationale.  

The Board does acknowledge that the Veteran's representative has challenged the adequacy of the VHA audiologist's opinion and requested a new independent medical opinion from an ear, nose, and throat specialist.  See September 2015 representative's brief.  However, the Board finds that the VHA audiologist who conducted the examination provided an adequate opinion with a rationale that includes discussion of the relevant evidence of record and pertinent medical principles.  Indeed, in Cox v. Nicholson, 20 Vet. App. 563 (2007), the Court held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  As explained by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009), the Board is entitled to assume the competence of a VA examiner, and the appellant bears the burden of persuasion on appeal to show that such reliance was in error.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009), citing Hilkert v. West, 12 Vet. App. 145, 151 (1999) and Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001).  The Veteran and his representative have submitted no evidence to suggest that the VHA audiologist was not competent to render a medical opinion.  As such, the Board presumes that the examiner was competent for such purposes.  

Moreover, despite the allegation to the contrary, the Board finds that the VA medical opinions were based on an accurate factual premise.  The audiologist reviewed the claims file and the reported history and recited the facts accurately.  There has been no dispute with the any specific fact reported or on which that opinion relied.  The Veteran's representative did note in the September 2015 brief that the VHA audiologist stated that tinnitus is not attributable to noise exposure and that there is no basis to conclude that the tinnitus is related to extended noise exposure during military service.  However, that statement was a medical opinion rather than a recitation of the facts.  Indeed, the audiologist specifically acknowledged that tinnitus may be caused by noise exposure, but found that it was not in this particular Veteran's case.  She based this opinion on the principle that tinnitus caused by noise exposure is generally accompanied by hearing loss, which was not present in this case.  Thus, the representative appears to disagree with the conclusion rather than the actual factual premise.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran has contended that he currently has tinnitus due to noise exposure in service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  While not specifically enumerated as a chronic disease, tinnitus has been held to be an "organic disease of the nervous system," and can thus be service-connected based on continuity of symptomatology.  Fountain v. McDonald, No. 13-0540, 2015 WL 510609, 12-13 (2015).  As tinnitus is an organic disease of the nervous system, it is considered to be a chronic disease for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus and other organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus.  In fact, a January 1992 separation examination found his ears and drums to be normal.  The Veteran did report a medical history of  ear, nose or throat trouble at that time, but was it was clarified in that report that he had adenopathy secondary to pharyngitis.  

In addition, a March 1992 VA examination report indicated that the Veteran had a totally negative review of all systems, and it was specifically noted that his ears were normal.  There is also medical evidence showing any complaints, treatment, or diagnosis or tinnitus for many years after service.  

Moreover, the Veteran has not alleged that his tinnitus began in service or shortly thereafter.  Nor has he alleged a continuity of symptomatology in service.  Indeed, he told the November 2011 VA examiner that he could not remember when his tinnitus began.

Therefore, the Board finds that tinnitus did not manifest in service or for many years thereafter.
In addition to the lack of evidence showing that tinnitus manifested during active duty service or within close proximity thereto, the evidence of record does not link any current disability to the Veteran's military service on a direct basis.  

The Veteran has argued that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his tinnitus resulted.  His service records do show that he served as a helicopter repairman.  The Veteran is considered competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure. See 38 C.F.R. § 3.159(a)(2).  In addition, the post-service medical records show that the Veteran has been assessed as having tinnitus. See 38 C.F.R. § 3.385. Thus, the remaining question is whether the Veteran's current bilateral hearing loss and tinnitus are related to his acoustic trauma in service.

The Veteran was afforded a VA examination in November 2011 during which he was assessed with tinnitus.  Current audiometric testing revealed hearing that was normal for VA purposes in both ears.  The examiner reviewed the claims file and opined that the Veteran's tinnitus was less likely than not a symptom associated with the Veteran's hearing loss because the examination revealed hearing sensitivity that was within clinical normal limits.  

In addition, the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  In so finding, he stated that the Veteran's January 1986 entrance examination and his September 1992 separation examination both showed normal hearing bilaterally.  The examiner noted that the right ear was recorded as having a possible mild loss of 30 decibels at 6000 Hertz and the left ear had hearing that was clinically within normal limits at 6000 Hertz.  Nevertheless, the examiner concluded that there was no clinical evidence of onset of hearing impairment or significant threshold shifts in hearing during service.  In addition, the examiner found that service treatment records were negative for complaints or diagnosis of tinnitus and noted that discharge physical was negative for complaints of ear problems, hearing problems and tinnitus.  The November 2011 VA examiner further stated that a review of the medical literature did not find a report of tinnitus as a symptom of methyl ethyl ketone (MEK) exposures.  

Moreover, the June 2015VHA audiologist determined that the Veteran's tinnitus is less likely than not etiologically or causally related to his military service.  The examiner acknowledged that tinnitus could be due to numerous possible causes; however, her opinion was specifically based on the association of tinnitus to auditory system injuries, such as those from noise exposure.  In this regard, the Board notes that the Veteran has not alleged that his tinnitus is due to any other cause except in-service noise exposure. 

In rendering her opinion, the VHA examiner stated that tinnitus is characterized as a symptom of an underlying condition of disease.  She noted that there is a strong association between hearing loss and tinnitus.  The VHA examiner stated that, if there is a hearing loss or significant change in hearing thresholds, then there is a reasonable basis to conclude that tinnitus is associated with the auditory condition based on extensive epidemiological evidence.  Moreover, the VHA examiner indicated that these studies showed that the most prevalent cause of tinnitus is due to aging and noise exposure.  

In this case, the VHA examiner concluded that, based on the evidence from service treatment records, there is no clinical or objective evidence of hearing loss or aggravation to support an in-service noise injury to the ears.  She observed that there was normal hearing sensitivity bilaterally during the January 1986 enlistment examination.  Although the January 1992 separation examination indicated a +15 decibel shift in the right ear at 6000 Hertz, the remainder of the thresholds of both ears showed no variability from enlistment through separation.  The VHA examiner also noted the November 2011 VA examination which assessed normal hearing sensitivity bilaterally.  Thus, the VHA examiner determined that, in the absence of hearing loss, significant shifts, or aggravation to hearing to indicate a noise injury attributable to military service, there is no basis on which to conclude that tinnitus is related to in-service noise exposure.

The Board has also considered the statements of the Veteran asserting that his current tinnitus is related to his military service, specifically noise exposure.  However, to the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinions of the VA examiners are of greater probative weight than the Veteran's lay assertions in this regard.  The examiners reviewed the claims file and the Veteran's own reported history, and have training, knowledge, and expertise on which they relied to form their opinions.  The examiners also provided rationales for the conclusions reached.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990).  Therefore, the Board concludes that service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


